NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
METSO MINERALS, INC.,
Plaintiff-Appellee, »
V.
POWERSCREEN INTERNATIONAL
DISTRIBUTI()N, LIMTED (n0w known as Terex GB
Limited), POVVERSCREEN NEW YORK, INC. AND
EMERALD EQUIPMENT SYSTEMS, INC.,
Defendants-Appellan.ts. _
AND
TEREX CORPORATION,
Defen,dant-Appellant.
2011»1572, 2012-1168, -1169
Appea1s from the United States District C0urt for the
Eastern District of New Y0rk in case n0. 06~CV-1446,
Judge Arthu1' D. Spatt.
ON MOTION
Bef0re RADER, Chief Judge.

METSO MINERALS V POWERSCREEN IN'l‘L 2
ORDER
Metso Minerals, Inc. ("lVletso”) moves to dismiss
appeal nos. 2012-1168, -1169 for lack of jurisdiction.
Powerscreen Internati0nal Distributi0n Limited, Terex
Corporation, PoWerscreen New York, Inc., and Emerald
Equipment Syste1ns, lnc. (“Appellants”) oppose. Metso
replies. Appellants also move to lift the stay of appeal no.
2011-1572 and to consolidate appeal nos. 2012~1168, -
1169 with appeal no. 2011-1572 j
N0ting that an accounting for damages has already
begun in the district court and is still in progress Metso
contends that there has been no final judgment and this
court does not have jurisdiction of the related appeals.
This court disagrees. Section 1292(c)(2) of Title 28 gives
this court jurisdiction over "an appeal from a judgment in
a civil action for patent infringement which would
otherwise be appealable to [this court] and is final except
for an accounting." The statutory provision does not
include a requirement the accounting not have started
prior to this court assuming jurisdiction over the appeal.
Metso requests that Appellants be treated as a single
party for briefing and oral argument purposes. The
Practice N0tes to Federal Circuit Rule 28 state “[W]hen
there are multiple parties represented by the same
counsel or counsel from the same firm, a combined brief
must be filed on behalf of all the parties represented by
that counsel or Erm.” Appellants are no longer all
represented by the same law firm. As such, Appellants
will not be treated as a single party for briefing purposes.
For oral argument, however, Appellants will be allotted
the normal 15 minutes unless the panel directs
otherwise.
Accordingly,

3 METSO MINERALS V POWERSCREEN INTL
lT IS ORDERED THATZ
(1) The motion to dismiss is denied.
(2) The motion to lift the stay of appeal no. 2011-1572
and to consolidate appeal nos 2012-1168, -1169 with
appeal no. 2011-1572 is granted. The revised official
caption is reflected above.
(3) Appellants are directed to file their consolidated
opening brief within 60 days of the date of Hling of this
order.
FoR THE COURT
MAY 03 2012
/s/ Jan Horbal_v
Date J an 1-Iorbaly
Clerk
cc: Michae1 C. Stuart, Esq.
Jon R. Tre1nbath, Esq.
D
u.s. c0uni:i)|F'.E\PPsALs ron
THeFEnERALccacu1r
MAY 03;2012
JANH0nBALv
cLEm<